DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 29 December, 2021 are being considered by the examiner.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks filed on 8 February, 2022.

Drawings
The drawings were received on 16 November, 2021.  These drawings are not acceptable, in view of the amendments to figures 1, which include reference characters and structure/designated portions(hashed boxes, in addition to upper and lower wall designations) not described within the specification, as originally filed. Thus, they are considered to be new matter.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “100”, “105”, “110”, “115”, “120”, “130”, and “140”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Specification
The replacement specification received on 16 November, 2021 is objected to, in view of the corresponding drawings not being entered, as many of the amendments of the specification filed on the 16 November, 2021 relate to the corresponding changes to the drawings, e.g., figure number changes and deletion of original figures 3 and 4).

Disposition of Claims
Claims 1-13 and 16 are pending,
Claims 14-15 were previously cancelled.

Claim Interpretation
It will be noted that the term “substantially” is defined by the specification, paragraph 68 as “within 5% and 10% of the value referred to or within manufacturing tolerances”. For this, the term is defined by the specification such that one having ordinary skill within the art 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 6-8, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YEH (US 2017/0350657 A1 – filed 2 August, 2016; provided in the IDS submitted on 25 September, 2021).
As to claim 1, YEH discloses a thermal ground plane (20; par. 35,lines1-5; figures 1-4, in view of the additional features shown in figure 5) comprising:
a first casing (11) comprising a top inner surface that extends across the entire length and the entire width of the first casing (inner surface of 11 which communicate with the accommodation chamber 121 of the structure 20; see figures 1, 3, and 4), wherein the top inner surface that extends across the entire length of the entire width of the first casing is substantially inner surface of 11 which communicate with the accommodation chamber 121 of the structure 20; see figures 1, 3, and 4);
a second casing(12/22) comprising a bottom inner surface that extends across the entire length and the entire width of the second casing (inner surfaces of 12/22 which communicate with the accommodation chamber 121 of the structure 20, in addition to having a stepped shape about the first casing; see figures 1, 3, and 4),
 wherein the bottom inner surface that extends across the entire length and the entire width of the second casing is not flat (inner surfaces of 12/22 which communicate with the accommodation chamber 121 of the structure 20, in addition to having a stepped shape about the first casing; see figures 1, 3, and 4), 
wherein the bottom inner surface that extends across the entire length and the entire width of the second casing has a contour that is different than the top inner surface that extends across the entire length and the entire width of the first casing(inner surfaces of 12/22 which communicate with the accommodation chamber 121 of the structure 20, in addition to having a stepped shape about the first casing; see figures 1, 3, and 4 of which define the second casing, 12/22, to have a stepped shape about the first casing, 11, so as to yield a different contour at the bottom inner surface than the top inner surface of the first casing,11); and
wherein the second casing and the first casing configured to enclose a working fluid (par. 26, line 6, in view of par. 27, lines 1-2);
an evaporator region disposed at least partially on at least one of the first casing and the second casing (H2; par. 36, lines 3-4);
C2; par. 36, line 4);
a wicking layer(14) disposed between the first casing and the second casing (par. 29, lines 1-14; see figures 1, 3, 4, and 5);
a vapor core(combination of 121/141) defined at least partially by a gap (space between the first and second casings as shown in figures 1, 3, 4, and 5) between the first casing and the second casing, wherein the thickness of the gap varies across the first casing and the second casing (see figure 1, at least, wherein at the position of the condensing/evaporator regions, C2/H2, the gap is larger either laterally or longitudinally, but the gap becomes smaller at the region of the positioning of structures, 13, thereby varying the thickness of the gap either in the lateral or longitudinal directions).
 
As to claim 2, YEH discloses wherein the gap is designed to provide space for enlarging the gap of the vapor core (capable of being provided as the gap is provided with a designated space for the vapor core so the heat pipe operates as intended to ensure the circular flow of fluid from a condensed state at the condenser region to the evaporator region and a vapor state at the evaporator region to the condenser region).

As to claim 6, YEH discloses further comprising a plurality of spacers disposed within the gap (13; par. 28, lines 1-3).

As to claim 7, YEH discloses wherein the wicking layer is in contact with at least the second casing (see figures 3 and 4).

As to claim 8, YEH discloses further comprising an additional wicking material (28) in contact (figure 5; par. 36, lines 2-6) with wicking layer (14) and the evaporator region (H2).

As to claim 16, YEH discloses a thermal ground plane (20; par. 35,lines1-5; figures 1-4, in view of the additional features shown in figure 5) comprising:
a first casing (11) that is substantially flat (inner surface of 11 which communicate with the accommodation chamber 121 of the structure 20; see figures 1, 3, and 4) across the entire length and the entire width of the first casing;
a second casing(12/22) that is not flat (inner surfaces of 12/22 which communicate with the accommodation chamber 121 of the structure 20, in addition to having a stepped shape about the first casing; see figures 1, 3, and 4) across the entire length and the entire width of the second casing,  wherein the second casing and the first casing enclose a working fluid (par. 26, line 6, in view of par. 27, lines 1-2), 
an evaporator region disposed at least partially on at least one of the first casing and the second casing (H2; par. 36, lines 3-4);
a condenser region disposed at least partially on at one of the first casing and second casing (C2; par. 36, line 4);
a wicking layer(14) disposed between the first casing and the second casing (par. 29, lines 1-14; see figures 1, 3, 4, and 5);
a vapor core(combination of 121/141) defined at least partially by a gap (space between the first and second casings as shown in figures 1, 3, 4, and 5) between the first casing and the second casing, wherein the thickness of the gap varies across the first casing and the second see figure 1, at least, wherein at the position of the condensing/evaporator regions, C2/H2, the gap is larger either laterally or longitudinally, but the gap becomes smaller at the region of the positioning of structures, 13, thereby varying the thickness of the gap either in the lateral or longitudinal directions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over YEH (US 2017/0350657 A1 – filed 2 August, 2016; provided in the IDS submitted on 25 September, 2021).
As to claim 5, YEH does not explicitly disclose wherein either or both the first casing and the second casing comprise a material that stretches and/or contracts enlarging the gap.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the thermal ground plane/vapor chamber/heat pipe art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known e.g., heat transfer efficiency and thermal conductivity). The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious”. See MPEP§2144.07. Therefore, with regards to the present application, it would have been obvious for one having selected a metal material (e.g., copper, aluminum,), as one having ordinary skill within the thermal ground plane/vapor chamber/heat pipe art knows to select the material based on appropriate properties, such as heat transfer efficiency and thermal conductivity. More so, selecting such metals, it is known that there is an associated thermal expansion coefficient, such that the metal material would be entirely capable of stretch and/or contracting to enlarge the gap.  

As to claim 9, YEH discloses the plurality of spacers which are designed to at least provide support (par. 32, lines 18-21), but does not explicitly disclose wherein the plurality of spacers are comprised of copper.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the thermal ground plane/vapor chamber/heat pipe art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., strength/resilience, in addition to heat exchange efficiency and thermal conductivity). The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious”. See MPEP§2144.07. Therefore, with regards to the present application, it would have been obvious for one having e.g., copper), as one having ordinary skill within the thermal ground plane/vapor chamber/heat pipe art knows to select the material based on appropriate properties, such as strength and resilience, on top of necessity of transferring heat. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over YEH (US 2017/0350657 A1 – filed 2 August, 2016; provided in the IDS submitted on 25 September, 2021), in view of WU (US 2016/0131437 A1 – published 12 May, 2016).
 As to claim 3, YEH discloses the claimed invention (see rejection of claim 1), but fails to further explicitly disclose wherein a gap adjacent with the evaporator region has a thickness less than the average gap thickness.
WU, however, is within the same field of endeavor provided a heat pipe(abstract) of which contains a chamber(1a/1b – first and second casings) having a wicking material (111) disposed therein with a gap (14). The gap is provided with the structure to form the vapor pathway that extends from the evaporator section to the condenser section of the heat pipe, such as known within conventional heat pipe designs. However, the gap is shown to be smaller within the region of the evaporator compared to the gap within the condenser section (figure 5; par. 23). Specifically, this is provided so as to overcome the drawbacks of minimizing the size of heat pipes by conventional techniques that adversely affect the vapor/liquid circulation efficiency of the heat pipe/vapor chamber (par. 4). Thus, the evaporator region’s gap having a thickness of which is smaller than an average gap thickness of the entire gap is recognized as a result effective variable, i.e. a variable that achieves a recognized result. See MPEP §2144.05-II(B). Since the general conditions of the claim, i.e. providing a gap thickness smaller at the evaporator region, were taught by WU, it is not inventive to discover the optimum workable value of the 

As to claim 4, YEH discloses the claimed invention (see rejection of claim 1), but fails to further explicitly disclose wherein a gap nonadjacent to the evaporator region has a thickness greater than the average gap thickness.
WU, however, is within the same field of endeavor provided a heat pipe(abstract) of which contains a chamber(1a/1b – first and second casings) having a wicking material (111) disposed therein with a gap (14). The gap is provided with the structure to form the vapor pathway that extends from the evaporator section to the condenser section of the heat pipe, such as known within conventional heat pipe designs. However, the gap is shown to be smaller within the region of the evaporator compared to the gap within the condenser section that is larger(figure 5; par. 23). Specifically, this is provided so as to overcome the drawbacks of par. 4). Thus, the condenser region’s gap having a thickness of which is larger than an average gap thickness of the entire gap is recognized as a result effective variable, i.e. a variable that achieves a recognized result. See MPEP §2144.05-II(B). Since the general conditions of the claim, i.e. providing a gap thickness larger at the condenser region, were taught by WU, it is not inventive to discover the optimum workable value of the condenser region’s gap thickness compared to the average gap thickness across the entire heat pipe structure by routine experimentation. It would have been obvious to one having ordinary skill within the art, prior to the date the invention as effectively filed, to provide the condenser region having a thickness larger than an average gap thickness for the reasons provided by WU to ensure that the decrease in heat pipe size does not adversely affect the heat pipes ability to dissipate heat via the circular flow of the vapor/liquid paths between the evaporator and condenser regions. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify YEH with the teachings of WU to incorporate that the gap non-adjacent the evaporator region is larger in dimension than other portions of the heat pipe for reasons related to overcoming the adverse effects associated with minimizing the size of the heat pipe that limit the heat pipes ability to maintain a vapor/liquid circulation.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YEH (US 2017/0350657 A1 – filed 2 August, 2016; provided in the IDS submitted on 25 September, 2021), in view of YANG (US 2011/0088873 A1 – published 21 April, 2011).
As to claim 10, YEH discloses the claimed invention (see rejection of claim 1) with spacers (see rejection of claim 6), but fails to further disclose wherein the plurality of spacers comprises springs.
YANG, which is in a similar field of endeavor providing support structures within the heat pipe containing a wick and vapor chamber(abstract; see annotated figure 5), teaches wherein a spacer comprises a spring (par. 22 – 421 –metal spring; see annotated figure 5). The springs provide improved support of the heat pipe, while increasing the circulating rate for better heat dissipation effects and better thermal uniformity of the heat pipe (par. 10). In doing so, one of ordinary skill within the art would be apprised to combine YEH with the teachings of YANG to incorporate along the spacer structure a metal spring(par. 22). It would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to modify YEH with the teachings of YANG to incorporate such spring, for the purpose of further guiding the fluid to quickly flow from the colder portion back to the heated portion so as to enhance fluid circulating rate, and increase flow amount, and prevent fluid flowing within the heated portion from drying out (par. 22). Further, the attraction, evaporation, condensing, and circulating effect can be accomplished (par. 22).
 
    PNG
    media_image1.png
    347
    1113
    media_image1.png
    Greyscale

Annotated Figure 5

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YEH (US 2017/0350657 A1 – filed 2 August, 2016; provided in the IDS submitted on 25 September, 2021), in view of CARTER (US 8,921,702 B1 – published 30 December, 2014).
As to claim 11, YEH discloses the claimed invention (see rejection of claim 1) with spacers (see rejection of claim 6), but fails to further disclose wherein the plurality of spacers comprise elastic material.
CARTER, which is in a similar field of endeavor providing a thermal plane structure with micro-trusses between the opposing surfaces (abstract), teaches wherein the plurality of micro-trusses, which are equivalent to spacers as they provide support to the heat pipe (col.2, lines 12-14; col.2, lines 49 – col.3, line 3), being an elastic material (col.3, lines 4-46), so as to  provide good stiffness-to weight ratio that ensure the structure exhibits reasonably durability. In doing so, one having ordinary skill within the art would be apprised to create the spacers of YEH with an elastic material. It would have been obvious to one having ordinary skill within the art, prior to the effective filing date, to modify YEH with the teachings of CARTER to incorporate the spacers being elastic for the purpose of providing reasonably durability and other desired mechanical characteristics of the micro-trusses (col.3, lines 9-12). Further, this structure provides that the micro-trusses enable bridging the face sheets with mechanical stiffness and strength (col.3, lines39-40).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over YEH (US 2017/0350657 A1 – filed 2 August, 2016; provided in the IDS submitted on 25 September, 2021), in view of HULSE (US 2016/0123678 A1 – published 5 May, 2016).
As to claim 12, YEH discloses the claimed invention (see rejection of claim 1) with spacers (see rejection of claim 6), but fails to further disclose wherein the thickness of the gap thickness is 50µm.
HULSE is within the field of endeavor provided a thermal ground plane (abstract) containing a casing (102/106) that includes a wicking structure (par. 28-29) and working fluid that moves within a gap(par. 29-31). HULSE teaches wherein the gap between the evaporator and condenser regions (same as the height of the pillars of which are disposed within the gap between the condenser and evaporator regions) is selected to be controlled and optionally varied within the thermal ground plane to maximize the performance and based on the application of the thermal ground plate (par. 30). Thus, the gap having a thickness of 50µm is recognized as a result effective variable, i.e. a variable that achieves a recognized result. See MPEP §2144.05-II(B). Since the general conditions of the claim, i.e. providing a gap thickness, were disclosed by YEH, it is not inventive to discover the optimum workable value of the gap thickness compared to the average gap thickness by routine experimentation. It would have been obvious to one having ordinary skill within the art, prior to the date the invention as effectively filed, to provide a gap having a desired thickness as disclosed by YEH, based on a desired application of the thermal ground plane and to maximize the performance of the thermal ground plane, as taught by HULSE. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify YEH with the teachings of HULSE to incorporate that the gap having a desired thickness of 50µm, as it has been seen that the thickness of the thermal ground plane is at least dependent upon the application the thermal ground plane is applied.  

As to claim 13, YEH discloses the claimed invention (see rejection of claim 1), but fails to further disclose wherein the internal pressure is higher than an ambient pressure.
HULSE is within the field of endeavor provided a thermal ground plane (abstract) containing a casing (102/106) that includes a wicking structure (par. 28-29) and working fluid that moves within a gap(par. 29-31). HULSE teaches wherein during charging the pressure inside the thermal ground plane can be placed wither above ambient pressure or below ambient pressure. This is strong evidence that modifying YEH as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. a pressure within the heat pipe so as to effectively provide the heat pipe operating as desired). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify YEH by HULSE such that the internal pressure within the gap is higher than an ambient pressure, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of a pressure within the heat pipe so as to effectively provide the heat pipe operating as desired.

RESPONSE TO ARGUMENT
Applicant's arguments filed 8 February, 2022 have been fully considered but they are not persuasive. 
Applicant alleges YEH does not disclose all the elements of the claims arranged as in the claims, and in particular that “there is no gap at the structures 13”, so as to provide that the thickness of the gap does not vary. Even more so, Applicant alleges that the vapor passage of [b]ecause the gap in claim 1 define the vapor core and the vapor passage of Yeh has a gap with a thickness that does not vary, Yeh does not disclose what is recited in claim 1”. See page 6 of Applicant’s Remarks filed on 8 February, 2022.
The Examiner, respectfully, disagrees with Applicant’s assertions, as they are not found persuasive to overcome the rejection under 35 U.S.C. 102(a)(1). See MPEP § 2120.01. First, neither the claims nor the specification, through special definition, define what direction is considered the thickness of the gap between the first and second casings defining at least partially the vapor core of the thermal ground plane.  Applicant, seemingly, asserts that the thickness direction must be within a vertical direction defined by the overlapping disposal of the first and second casings within a vertical direction. However, such limitations are not claimed, such that this is not persuasive of evidence that the designation of the thickness is explicitly defined by the claims. See MPEP §2145-VI. See page 6 of Applicant’s Remarks filed on 8 February, 2022. Under broadest reasonable interpretation, in light of the specification without erroneously importing claim limitations from the specification, any dimension of which the gap, as defined between the first and second casings varies across (i.e. one side to another) the first and second casings, would reasonably constitute the change in thickness of the gap, as claimed. See MPEP § 2111.01. In fact, to provide evidence, the Examiner submits annotated figure 2 (a front view of the embodiment shown in figure 1; see paragraph 12 of YEH), clarifying the change in thickness of the gap, at least along longitudinal or lateral directions of the thermal ground plane (see rejection at least of claims 1 and 16 herein or at pages 5 and 7 of the Non-Final Office Action mailed on 8 November, 2021), the combination of 121/141, which is the gap between the first and second casings 11 and 12, extends across the first and second casings at 

    PNG
    media_image2.png
    1310
    1012
    media_image2.png
    Greyscale

Annotated Figure 2

Secondly, the Examiner notes that the Applicant argues the vapor passage (or vapor core) of YEH must be the space between spacer members, 13. See Applicant’s Remarks filed on 8 February, 2022 at page 6. However, the claims require, “a vapor core defined at least partially by a gap between the first casing and the second casing”, such that any gap of the prior art, such as that provided by the interpretation of YEH (combination of the spaces defined by 121/141), would reasonably constitute the structure of the vapor core, as required by the claims. Even more to the point, it appears the argument is with regards to a manner of which the thermal ground plane is argued to operated, such as seemingly arguing that the vapor core must only be provided vapor therein, or defined further by the presence of only vapor. However, "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114-II. As the structural limitation of the vapor core is to be provided a gap, which is sufficiently defined by the gap, such as the gap formed by the combination of 121/141 of YEH, between the upper and lower casings, it is not persuasive that the method of which the apparatus is argued to be employed differentiates the claimed apparatus from the prior art. More so, in view of the specification and drawings of the present invention, it is clear that there is no definition or intended positioning of a vapor core comprising further defining features than the claimed gap, as it merely is cited and shown to be the space between the upper and lower casings, i.e., no delineation between the space between the upper and lower casings defined as the vapor core and another space which is not defined as a vapor core. Secondly, vapor is capable of existing at the end sections of YEH (at sections of 121 at C/H) and within the central section of YEH (at 141).  This is evident based on the manner of operation of YEH at paragraph 32. It provides, in addition to the well-known operation of such devices to those having ordinary skill within the art, that working fluid is heated at a heat-H), which vaporizes the working fluid, in fact vaporizes the working fluid at the location of the capillary structure end within the heat-absorbing zone. This vapor is conveyed towards the opening of passages, 141, and directed back to the opening space of the condensing zone (an end section of 121 at C). At this point, the working fluid discharged/diffused from the passages into the condensing zone, in a vapor form, which then undergoes condensation to reduce the vapor back to a liquid form, which is pumped via the capillary structures, 14, back to the heat-absorbing end. In view of this, it is evident that vapor is capable of existing within these three regions (two end regions of 121, defined at C and H, in addition to 141), so as to form a vapor core. In view of this, the Examiner is not persuaded to a structural difference between the claimed invention and the prior art, wherein the vapor core is merely defined by a gap between the first and second casings. 
The Examiner maintains the rejections of the claims set forth within the Non-Final Office Action mailed on 8 November, 2021, and further set forth herein.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.